Name: Council Regulation (EC) No 3363/94 of 20 December 1994 allocating, for 1995, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America
 Date Published: nan

 No L 363/48 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3363/94 of 20 December 1994 allocating, for 1995, Community catch quotas in Greenland waters Whereas, to ensure efficient management of the catch pos ­ sibilities available, they should be allocated among Member States by means of quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fish ­ eries policy (3), HAS ADOPTED THIS REGULATION: Article 1 For 1995, the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Com ­ munity, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture 0), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government ofGreenland, on the other (2), has been extended for an additional period of six years, until 31 December 2000; Whereas the European Community, on the onehand, and the Government of Denmark and the local Government of Greenland, on the other hand, have subsequently approved the Third Fisheries Protocol, establishing the conditions for fishing and, in particular, the catch quotas for Community vessels in Greenland waters for the period from 1 January 1995 to 31 December 2000; Whereas these catch qutoas maybeusedby vessels not flying the flag of a Member State of the Community, to the extent that this is necessary for die proper functioning of the fish ­ eries agreements which the Community has concluded with third countries; Whereas the Community shall inform the authorities respon ­ sible for Greenland of its reaction to offers regarding supple ­ mentary catch possibilities, as referred to in Article 8 of the Agreement, not later than six weeks after receipt of the offer; Article 2 Should the authorities responsible for Greenland make an offer regarding supplementary catch possibilities, as referred to in Article 8 of the Agreement on fisheries, the Council shall, acting by a qualified majority on a proposal from the Commission, take a decision on that offer within six weeks of receipt thereof. Article 3 This Regulation shall enter into force on 1 January 1995. However, for new Member States, the Regulation shall enter into force on the date of accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Council The President J. BORCHERT ( ») OJ No L 389, 31 . 12 . 1992, p. 1 . (2) OJ No L 29, 1 . 2. 1985, p. 9. (3) OJ No L 261 , 20. 10. 1993, p. 1 . 31 . 12 . 94 Official Journal of the European Communities No L 363/49 ANNEX Allocation of Community catch quotas in Greenland waters for 1995 (in tonnes) Species Geographicalarea Community catch quotas Quotas allocated to Member States Quantities allocated to Nor ­ way (7) (9) Quantities allocated to Iceland (9) Faroese quotas under EC/Greenland protocol (9) Cod all zones 31 (XX) Germany 25 360 United Kingdom 5 640 Redfish (') NAFO 1 5 500 Germany 5 395 500 United Kingdom 105 ICES XÃ WV 46 820 Germany 46270 France 330 United Kingdom 220 Greenland halibut NAFO 1 1350 Germany 550 270 0 150 ICESXIV/V 4 650 Germany 4 040 135 (8) 150 United Kingdom 210 Deep-water prawns ICES 4 525 France 1 012 835 1 150 XÃ V/V (5) Denmark 1 Ã 12 Atlantic halibut (2) NAFO 1 200 70 (g) ICESXIV/V 200 70 (8) Catfish NAFO 1 1000 Germany 1000 ICES XÃ V/V 1 000 Germany 1 000 Blue whiting ICESXIV/V 30 000 Denmark 3 000 France 3 000 Germany 24 000 Capelin ICESXIV/V 63 150 (6) 6 700 30 000 10 000 Roundnose Grenadier NAFO 1 1 350 Germany 550 270 ICESXIV/V 4 650 Germany 4400 United Kingdom 250 Roundnose Grenadier (3) all zones 2 000 Polar cod (4) all zones 2 000 (') A maximum of 20 000 tonnes may be fished by pelagic trawl. Catches from the bottom trawl fishery and the pelagic trawl fishery shall be reported separately. (2) If by-catches ofAtlantic halibut in trawl cod and redfish fisheries imply over-runs of this quota, the Greenland authorities will provide solutions to the effect that Community cod and redfish fisheries can nevertheless continue until the respective qutoas have been exhausted. (3) Experimental fishery, to be conducted at depths greater than 1 500 metres. Themaximum by-catch ofGreenland halibut will be 40 % and will be counted against this quota. (4) To be fished only by pelagic trawl or longline. A by-catch of up to 10 %, excluding deep-water prawns and Greenland halibut, win be admitted. The by-catch will be counted against this quota. (5) Up to 1 000 tonnes can be caught in NAFO areas 0/1 under agreement with Greenland licence holders . (6) 70 %of the Greenland share of the TAC for capelin minus 10 000 tonnes to the Faroe Islands. Calculated on the basis of a provisional TAC of 950 000 tonnes. Upon revision of this TAC in the course of 1995, the Community quota shall be revised accordingly. (7) These quotas are allocated for the period 1 January to 31 March 1995 . (8) To be fished only with longline. (9) Shown for information only.